                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CALIFORNIA CAPITAL INSURANCE                     Case No. 19-cv-02141-SI
                                         COMPANY,
                                   8
                                                       Plaintiff,                         ORDER GRANTING DEFENDANT'S
                                   9                                                      MOTION FOR SUMMARY
                                                 v.                                       JUDGMENT
                                  10
                                         REPUBLIC UNDERWRITERS                            Re: Dkt. No. 28
                                  11     INSURANCE COMPANY,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Republic Underwriters Insurance Company (“Republic”) has filed a motion for

                                  15   summary judgment.      Pursuant to Civil Local Rule 7-1(b), General Order No. 72, and the

                                  16   undersigned’s scheduling Notice dated March 19, 2020, the Court finds this matter suitable for

                                  17   resolution on the papers and VACATES the hearing set for April 17, 2020. For the reasons set forth

                                  18   below, the Court GRANTS Republic’s motion for summary judgment.

                                  19

                                  20                                          BACKGROUND

                                  21          On March 14, 2019, plaintiff California Capital Insurance Company (“California Capital”),

                                  22   on its own behalf and as assignee of The Golf Club at Boulder Ridge, LLC, filed this lawsuit in

                                  23   Santa Clara County Superior Court against defendant Republic. Republic removed the case to this

                                  24   Court on April 19, 2019. Dkt. No. 1, Compl. The complaint alleges that on July 2, 2014, the date

                                  25   of the underlying incident, Republic insured The Golf Club at Boulder Ridge under a Workers

                                  26   Compensation policy and that California Capital insured The Golf Club at Boulder Ridge under

                                  27   Commercial General Liability Coverage. Id. ¶¶ 6-7.

                                  28
                                   1   I.     The Schrick Lawsuit

                                   2          The background facts of this case are not in dispute. The complaint alleges that “[o]n July

                                   3   2, 2014, Alexander Schrick, an employee of The Golf Club at Boulder Ridge, was injured while

                                   4   exercising a benefit of his employment at The Golf Club at Boulder Ridge, when his coworker

                                   5   George Talaat struck him in the head with a golf club when taking a full swing, causing Schrick

                                   6   serious injuries.”1 Id. ¶ 8. The parties agree that on the day Schrick was injured, Schrick was not

                                   7   working. As a benefit, the Golf Club at Boulder Ridge permitted its employees to golf in the

                                   8   afternoons on certain days of the week. Alfonzo Decl., Ex. 1 at 10.2 On that particular day, Schrick

                                   9   had reserved a 4:30 p.m. tee time to play golf with his father. Id. at 12; Dkt. No. 30, Req. Jud. Not.,

                                  10   Ex. F (“Schrick Dep.”) at 88:18-21.3

                                  11          After Schrick filed a claim for workers’ compensation, Republic’s workers’ compensation

                                  12   administrator found that Schrick’s injury did not result from his employment at The Golf Club at
Northern District of California
 United States District Court




                                  13   Boulder Ridge and denied the claim by letters dated September 29, 2014, and November 18, 2014.

                                  14   Dkt. No. 28-2, Calderwood Decl. ¶¶ 5-7 & Ex. S, U.4

                                  15          On June 12, 2015, Schrick filed a first amended complaint in Santa Clara County Superior

                                  16   Court, bringing a claim for negligence against The Golf Club at Boulder Ridge and against Talaat

                                  17   (“the Schrick lawsuit”). Dkt. No. 30, Req. Jud. Not., Ex. A (“Schrick Compl.”).5 Schrick alleged:

                                  18
                                              1
                                  19             From documents submitted in support of the motion for summary judgment, it appears
                                       Schrick’s name was in fact Alessandro and that he at times went by “Alex.” California Capital’s
                                  20   opposition brief to the motion for summary judgment also erroneously lists the date of the incident
                                       as June 2, 2014, but the documents it files in support of its brief show that the incident occurred on
                                  21   July 2, 2014. See Dkt. No. 31, Opp’n at 5, 8; Dkt. No. 31-1, Alfonzo Decl., Ex. 1.
                                              2
                                  22            For ease of reference, citations to the docket refer to the page numbers stamped at the top
                                       of the page by the Court’s Electronic Case Filing system.
                                  23          3
                                                The Schrick deposition appears to have been taken in the underlying lawsuit, not in this
                                  24   lawsuit. Both parties rely on this deposition testimony to support their arguments here.

                                  25
                                              4
                                               It is unclear whether Schrick pursued the denial with the Workers’ Compensation Appeals
                                       Board. California Capital states that he did, but cites no evidence showing this. See Opp’n at 5.
                                  26   Republic states that he did not. See Calderwood Decl. ¶ 10 & Ex. X.
                                              5
                                  27            Republic seeks judicial notice of a number of documents filed in connection with the
                                       underlying Schrick lawsuit: the first amended complaint; the parties’ briefing on The Golf Club at
                                  28   Boulder Ridge’s motion for summary judgment; and the superior court’s order denying the motion
                                       for summary judgment. Dkt. Nos. 29, 30. California Capital does not object to the request for
                                                                                       2
                                   1           On July 2, 2014, at approximately 5:00 p.m., plaintiff, ALESSANDRO J. SCHRICK,
                                   2           was hitting golf balls on the driving range located at The Golf Club at Boulder Ridge,
                                               LLC, dba The Golf Club at Boulder Creek, Boulder Creek Golf Club. At said time
                                   3           and place and during said activity, plaintiff was struck in the left side of the head by
                                               defendant GEORGE TALAAT, who had taken plaintiff's golf club out of his hands
                                   4           and while showing him the proper hand grip on said golf club, took a full golf swing
                                               therewith, striking plaintiff in the head as herein described. Due to said defendant
                                   5           GEORGE TALAAT's conduct, plaintiff suffered serious physical and psychological
                                   6           injury.
                                       Id. at 4.
                                   7
                                                   According to the complaint filed in this case, California Capital agreed to defend The Golf
                                   8
                                       Club at Boulder Ridge in the Schrick lawsuit under reservation of rights. Compl. ¶ 12. Neither
                                   9
                                       party disputes the allegation “that Schrick, The Golf Club at Boulder Ridge and California Capital
                                  10
                                       each did tender the Schrick claim and/or the Schrick lawsuit to Republic Underwriters but that
                                  11
                                       Republic Underwriters denied coverage under its policy for Workers’ Compensation benefits and
                                  12
Northern District of California
 United States District Court




                                       under the Republic Underwriters [Employers’] Liability coverage.” See id. ¶ 13; see also Alfonzo
                                  13
                                       Decl. ¶¶ 2-3. California Capital funded a settlement of $500,000 to resolve the Schrick lawsuit, and
                                  14
                                       The Golf Club at Boulder Ridge assigned to California Capital “all claims and causes of action
                                  15
                                       which it may now have against Republic Underwriters based upon their failure and/or refusal to
                                  16
                                       defend or indemnify [The Golf Club at Boulder Ridge] in connection with the Schrick lawsuit.”
                                  17
                                       Dkt. No. 28-3, Blumhardt Decl., Ex. CC.
                                  18
                                               In this suit, California Capital brings four claims for relief against Republic: (1)
                                  19
                                       reimbursement; (2) breach of contract; (3) breach of the implied covenant of good faith and fair
                                  20
                                       dealing; and (4) declaratory relief. California Capital states that “the Schrick lawsuit alleged
                                  21
                                       damages that were excluded by the California Capital policy and covered by the Republic
                                  22
                                       Underwriters’ policy” and it therefore “seeks an equitable contribution from Republic Underwriters
                                  23

                                  24

                                  25
                                       judicial notice and indeed relies on certain of these documents in its opposition brief. The Court
                                  26   GRANTS the request for judicial notice with the caveat that it does not take judicial notice of the
                                       truth of any facts contained within the documents. See Fed. R. Evid. 201; Marsh v. San Diego
                                  27   Cnty., 432 F. Supp. 2d 1035, 1043 (S.D. Cal. 2006) (While “a court may take judicial notice of the
                                       existence of matters of public record, such as a prior order or decision,” it should not take notice of
                                  28   “the truth of the facts cited therein.”) (citations omitted). To the extent the Court cites to facts
                                       contained within the documents judicially noticed, it does so for background purposes only.
                                                                                          3
                                   1   towards defense costs and indemnity payments made in connection with the Schrick lawsuit given

                                   2   the potential for coverage that existed under the Republic Underwriters policy.” Compl. ¶¶ 16, 18.

                                   3

                                   4   II.     The Republic Policy

                                   5           At the time of the incident, Republic insured The Golf Club at Boulder Ridge under a

                                   6   Workers Compensation and Employers Liability Insurance Policy, No. ATW 000884-02.

                                   7   Calderwood Decl., Ex. P. Part One of the policy provides, in part:

                                   8
                                                                         PART ONE
                                   9                           WORKERS COMPENSATION INSURANCE
                                  10
                                               A. How This Insurance Applies
                                  11           This workers compensation insurance applies to bodily injury by accident or
                                               bodily injury by disease. Bodily injury includes resulting death.
                                  12
Northern District of California
 United States District Court




                                               1. Bodily injury by accident must occur during the policy period.
                                  13
                                               ...
                                  14
                                               B. We Will Pay
                                  15           We will pay promptly when due the benefits required of you by the workers
                                               compensation law.
                                  16
                                               C. We Will Defend[6]
                                  17
                                               We have the right and duty to defend at our expense any claim or proceeding
                                  18           against you before the California Workers’ Compensation Appeals Board or its
                                               equivalent in any other state (and any appeal of a decision therefrom) for the
                                  19           benefits payable by this workers’ compensation insurance. We have the right to
                                               investigate and settle claims or proceedings.
                                  20
                                               We have no duty to defend a claim, proceeding, or suit that is not covered by this
                                  21
                                               insurance.
                                  22           ...

                                  23   Id. at 7, 13.

                                  24           Part Two of the policy provides, in part:
                                  25

                                  26
                                  27           6
                                               The Republic policy contains a policy amendment to Part One, Section C. The language
                                  28   quoted here is from the amended section. See Calderwood Decl., Ex. P at 13.

                                                                                           4
                                                                          PART TWO
                                   1                             EMPLOYERS LIABILITY INSURANCE
                                   2
                                               A. How This Insurance Applies[7]
                                   3           This employers’ liability insurance applies to bodily injury by accident or bodily
                                               injury by disease. Bodily injury means a physical injury, including resulting
                                   4           death.
                                   5
                                               1. The bodily injury must arise out of and in the course of the injured employee’s
                                   6           employment by you.

                                   7           2. The employment must be necessary or incidental to your work in California.

                                   8           3. Bodily injury by accident must occur during the policy period.
                                               ...
                                   9

                                  10           B. We Will Pay
                                               We will pay all sums that you legally must pay as damages because of bodily
                                  11           injury to your employees, provided the bodily injury is covered by this Employers
                                               Liability Insurance.
                                  12           ...
Northern District of California
 United States District Court




                                  13
                                               C. Exclusions
                                  14           This insurance does not cover:
                                               ...
                                  15           4. Any obligation imposed by a workers compensation, occupational disease,
                                               unemployment compensation, or disability benefits law, or any similar law;
                                  16           ...
                                  17
                                               D. We Will Defend
                                  18           We have the right and duty to defend, at our expense, any claim, proceeding or
                                               suit against you for damages payable by this insurance. We have the right to
                                  19           investigate and settle these claims, proceedings and suits.
                                  20           We have no duty to defend a claim, proceeding or suit that is not covered by this
                                  21           insurance. We have no duty to defend or continue defending after we have paid
                                               our applicable limit of liability under this insurance.
                                  22           ...

                                  23   Id. at 8-9, 16.

                                  24

                                  25                                         LEGAL STANDARD

                                  26           Summary judgment is proper if the pleadings, the discovery and disclosure materials on file,

                                  27
                                               7
                                  28           The Republic policy contains a policy amendment to Part Two, Section A. The language
                                       quoted here is from the amended section. See Calderwood Decl., Ex. P at 16.
                                                                                      5
                                   1   and any affidavits show there is no genuine dispute as to any material fact and the movant is entitled

                                   2   to judgment as a matter of law. See Fed. R. Civ. P. 56(a). The moving party bears the initial burden

                                   3   of demonstrating the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

                                   4   317, 323 (1986). The moving party has no burden to disprove matters on which the non-moving

                                   5   party will have the burden of proof at trial. The moving party need only demonstrate an absence of

                                   6   evidence to support the non-moving party’s case. Id. at 325.

                                   7          Once the moving party has met its burden, the burden shifts to the non-moving party to

                                   8   “designate ‘specific facts showing that there is a genuine issue for trial.’” Id. at 324 (quoting then

                                   9   Fed. R. Civ. P. 56(e)). To carry this burden, the non-moving party must “do more than simply show

                                  10   that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v.

                                  11   Zenith Radio Corp., 475 U.S. 574, 586 (1986). “The mere existence of a scintilla of evidence . . .

                                  12   will be insufficient; there must be evidence on which the jury could reasonably find for the [non-
Northern District of California
 United States District Court




                                  13   moving party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

                                  14          For summary judgment, the Court must view evidence in the light most favorable to the non-

                                  15   moving party and draw all justifiable inferences in its favor. Id. at 255. “Credibility determinations,

                                  16   the weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

                                  17   functions, not those of a judge . . . ruling on a motion for summary judgment . . .” Id. However,

                                  18   conclusory, speculative testimony in affidavits and moving papers is insufficient to raise genuine

                                  19   issues of fact and defeat summary judgment. Thornhill Publ’g Co., Inc. v. Gen. Tel. & Elec. Corp.,

                                  20   594 F.2d 730, 738 (9th Cir. 1979). Parties must present admissible evidence. Fed. R. Civ. P. 56(c).

                                  21

                                  22                                              DISCUSSION

                                  23          Republic moves for summary judgment, arguing that it had no duty to defend or indemnify

                                  24   The Golf Club at Boulder Ridge in the Schrick lawsuit under either the Workers Compensation (Part

                                  25   One) or Employers Liability (Part Two) policies that Republic provided. Dkt. No. 28-1, Mot. at 12.

                                  26   If the Court does not grant summary judgment as to the entire action, Republic alternatively seeks

                                  27   “an order adjudicating and entering judgment as to the second cause of action for breach of contract,

                                  28   and the third cause of action for breach of the covenant of good faith and fair dealing, for the reason
                                                                                         6
                                   1   that in bringing such causes of action as the assignee of Boulder Ridge, the causes of action lack an

                                   2   essential element, i.e., damages suffered by the plaintiff’s assignor.” Dkt. No. 28, Not. of Mot. at

                                   3   2.

                                   4          The central question that the parties dispute is whether Republic owed a duty to defend or

                                   5   indemnify The Golf Club at Boulder Ridge in the Schrick lawsuit and therefore whether Republic

                                   6   must reimburse any costs of the defense or of the settlement. California Capital forwards no

                                   7   argument that Republic owed a duty to defend or indemnify under the Workers Compensation part

                                   8   of its policy.8 Instead, California Capital focuses on the Employers Liability part. It argues that

                                   9
                                              [a]lthough Mr. Schrick was not working at the time of his injury, there was a close
                                  10          connection between his injury and his employment and there is case authority that
                                  11          injuries that occur during recreational activities can be considered within the course
                                              and scope of employment for purposes of workers’ compensation benefits. In these
                                  12          circumstances, the Schrick lawsuit presented at least the potential for recovery of
Northern District of California
 United States District Court




                                              damages covered by the Republic Employers Liability coverage. That is all that is
                                  13          required to trigger a duty to defend and participate.
                                  14   Dkt. No. 31, Opp’n at 6.
                                  15          “A liability insurer’s duty to defend will arise when a suit against an insured potentially
                                  16   seeks damages within the coverage of the policy. An insurer, however, need not defend if the third
                                  17   party complaint cannot, by any conceivable theory, raise a single issue which would bring it within
                                  18   policy coverage. Thus, the settled rule is that where a pleading against the insured raises the
                                  19   potential for coverage, the insurer must provide a defense. In order to prevail on a motion for the
                                  20   summary adjudication of the duty to defend, ‘the insured need only show that the underlying claim
                                  21   may fall within coverage; the insurer must prove it cannot.’” Atl. Mut. Ins. Co. v. J. Lamb, Inc., 100
                                  22   Cal. App. 4th 1017, 1032 (2002) (internal citations omitted, quoting Montrose Chem. Corp. v. Super.
                                  23   Ct., 6 Cal. 4th 287, 300 (1993)). “The determination whether the insurer owes a duty to defend
                                  24   usually is made in the first instance by comparing the allegations of the complaint with the terms of
                                  25

                                  26          8
                                                 It is well established that “[t]he civil and workers’ compensation systems are distinct.
                                  27   Therefore, there is no potential coverage under a workers’ compensation policy for damages
                                       awardable in a civil action.” Hon. H. Walter Croskey et al., California Practice Guide: Insurance
                                  28   Litigation § 7:1927.1 (2019) (citing La Jolla Beach & Tennis Club, Inc. v. Indus. Indem. Co., 9 Cal.
                                       4th 27, 42-43 (1994); Transamerica Ins. Co. v. Super. Ct., 29 Cal. App. 4th 1705, 1715 (1994)).
                                                                                          7
                                   1   the policy. Facts extrinsic to the complaint also give rise to a duty to defend when they reveal a

                                   2   possibility that the claim may be covered by the policy.” Id. at 1033 (citations omitted).

                                   3             California Capital argues that there was a potential for coverage of the Schrick lawsuit under

                                   4   Republic’s Employers Liability policy. California Capital relies on two cases: Reinert v. Industrial

                                   5   Accident Commission, 46 Cal. 2d 349 (1956), and Winter v. Industrial Accident Commission, 129

                                   6   Cal. App. 2d 174 (1954). See Opp’n at 15-16. There are several problems with this reliance. First,

                                   7   as Republic notes, the cases pre-date the enactment of the workers’ compensation provision now

                                   8   codified at California Labor Code Section 3600(a)(9). Section 3600(a) outlines the conditions that

                                   9   must concur for an employee to obtain workers’ compensation. In 1978, the California legislature

                                  10   added what is now subdivision (a)(9). City of Stockton v. Workers’ Comp. Appeals Bd., 135 Cal.

                                  11   App. 4th 1513, 1519 n.1 (2006). It states, in relevant part, that workers’ compensation is not

                                  12   available if the injury “arise[s] out of voluntary participation in any off-duty recreational, social, or
Northern District of California
 United States District Court




                                  13   athletic activity not constituting part of the employee’s work-related duties, except where these

                                  14   activities are a reasonable expectancy of, or are expressly or impliedly required by, the employment.

                                  15   . .” Cal. Lab. Code § 3600(a)(9). “[. . . S]ubdivision (a)(9) is not intended to replace the basic

                                  16   requirement that to be compensable, (1) an injury must occur while the employee is performing

                                  17   service growing out of and incidental to his or her employment and acting in the course of

                                  18   employment, and (2) the employment must be the proximate cause of the injury. Subdivision (a)(9)

                                  19   was intended to limit, rather than to expand, the scope of liability that an excessively liberal

                                  20   application of the basic test might support.” City of Stockton, 135 Cal. App. 4th at 1524 (internal

                                  21   citations omitted). Accordingly, it is unclear whether the courts would have found workers’

                                  22   compensation available in Reinert—in which a Girl Scout camp counselor was thrown from a horse

                                  23   while riding during her free time—or in Winter—in which a caddy injured another caddy while

                                  24   golfing at the employer’s golf course on a day off—subsequent to the enactment of subdivision

                                  25   (a)(9).

                                  26             Second, and more fundamentally, the cases on which California Capital relies examined

                                  27   whether workers’ compensation benefits were properly denied to the employees. Here, the question

                                  28   is not whether Republic properly rejected Schrick’s claim for workers’ compensation benefits, but
                                                                                           8
                                   1   whether Republic’s Employers Liability policy provided any potential coverage for damages in

                                   2   Schrick’s civil suit against The Golf Club at Boulder Ridge. The Court concludes that it did not.

                                   3   “[. . . E]mployers’ liability insurance is traditionally written in conjunction with workers’

                                   4   compensation policies, and is intended to serve as a ‘gap-filler,’ providing protection to the

                                   5   employer in those situations where the employee has a right to bring a tort action despite the

                                   6   provisions of the workers’ compensation statute or the employee is not subject to the workers’

                                   7   compensation law.[] Generally, these two kinds of coverage are mutually exclusive. Most

                                   8   employers’ liability policies limit coverage to liability for which the insured is held liable as an

                                   9   employer.” Producers Dairy Delivery Co. v. Sentry Ins. Co., 41 Cal. 3d 903, 916 (1986) (internal

                                  10   citations omitted). In other words, employers’ liability coverage applies “in those relatively rare

                                  11   situations where the employee has the right to bring a civil action against the employer for conduct

                                  12   outside the normal risk of employment (e.g., violence or false imprisonment . . . .) or where the
Northern District of California
 United States District Court




                                  13   employee is not subject to the workers’ compensation law.” Hon. H. Walter Croskey et al.,

                                  14   California Practice Guide: Insurance Litigation § 7:1936 (2019).

                                  15          In Culligan v. State Compensation Insurance Fund, 81 Cal. App. 4th 429 (2000), the

                                  16   California Court of Appeal examined an employers’ liability policy containing similar language to

                                  17   that contained in the Republic policy here.9 There, three former employees sued the insured

                                  18   employer in superior court, alleging they were terminated for having complained about noxious

                                  19   fumes at the workplace. Two of the plaintiffs had pursued and received workers’ compensation for

                                  20   the injury from the fumes themselves; the third plaintiff had not. The workers’ compensation and

                                  21   employers’ liability insurer refused to defend the civil lawsuit. The Court of Appeal rejected the

                                  22   employer’s argument that under the employers’ liability policy the insurer should have defended the

                                  23   lawsuit as to the employee who had not pursued workers’ compensation. The appellate court

                                  24

                                  25          9
                                                The employers’ liability policy in Culligan covered “bodily injury by accident or bodily
                                  26   injury by disease . . . caused or aggravated by the conditions or your employment” such that the
                                       insurer would pay “all sums you legally must pay as damages because of bodily injury to your
                                  27   employees eligible for benefits under this policy, provided the bodily injury is covered by this
                                       employer’s liability insurance.” 81 Cal. App. 4th at 435-36. The policy contained various
                                  28   exclusions, including for “any obligation imposed by a worker’ compensation . . . law . . . .” Id. at
                                       436.
                                                                                        9
                                   1   affirmed summary judgment in favor of the insurer. In so doing, the court explained,

                                   2          Culligan cites no case holding that exclusionary language like that used here- “any
                                              obligation imposed” by workers’ compensation- comes into play only where an
                                   3          employee has actually applied for or obtained benefits, and we find that construction
                                              unreasonable in light of the policy as a whole and the public policy . . . .
                                   4
                                              Part 1 [Workers Compensation] then covers actual benefit obligations incurred. Part
                                   5          2 [Employers Liability] covers situations where the employee, while not “excluded”
                                              from the workers’ compensation system, may not be required to use it exclusively
                                   6          (cf. La Jolla, supra, 9 Cal.4th at p. 36, 36 Cal.Rptr.2d 100, 884 P.2d 1048). Under
                                              Culligan’s construction, that structural distinction would be lost, for an employee
                                   7          required by the exclusivity rule to use only workers’ compensation could simply
                                              choose not to use it and consequently create a duty to defend. The cost limits of the
                                   8          compensation bargain would be lost, all at the whim of the employee.
                                   9   Id. at 439; see also Transamerica Ins. Co. v. Super. Ct., 29 Cal. App. 4th 1705 (1994) (vacating trial

                                  10   court’s summary adjudication on whether the insurer owed a duty to defend a civil suit and instead

                                  11   finding there was no coverage for defense of the civil suit under the employers’ liability policy).

                                  12          In sum, Culligan clarified that the workers’ compensation exclusivity provisions apply
Northern District of California
 United States District Court




                                  13   whether or not the employee actually seeks or actually is awarded such compensation. Here, the

                                  14   fact that Schrick did not receive workers’ compensation is not determinative. Republic’s duty to

                                  15   defend in the civil suit does not rest on whether Schrick sought or was awarded workers’

                                  16   compensation.

                                  17          The Court agrees with Republic that California Capital’s attempt to show a potential for

                                  18   coverage under the Employers Liability policy relies on circular reasoning. California Capital

                                  19   appears to acknowledge that the Workers Compensation part of the Republic policy would not cover

                                  20   the Schrick lawsuit. Yet the Employers Liability part applies to “bodily injury by accident or bodily

                                  21   injury by disease[,]” and “[t]he bodily injury must arise out of and in the course of the injured

                                  22   employee’s employment by [the insured].” Calderwood Decl., Ex. P at 8. But nothing about the

                                  23   undisputed facts presented here raises the potential that, if Schrick’s injury did occur in the course

                                  24   and scope of his employment, it would fall outside the provisions of the Workers’ Compensation

                                  25   policy such that Employers Liability coverage would be available. California Capital’s construction

                                  26   would mean that an insurer would have to defend any subsequent civil action brought by an

                                  27   employee whose workers’ compensation claim had been denied. This is precisely the type of

                                  28   argument the Culligan court rejected.
                                                                                        10
                                   1          Here, there was no potential coverage of the claims asserted in the Schrick lawsuit under

                                   2   either the Workers’ Compensation or the Employers Liability part, and so Republic owed no duty

                                   3   to defend or indemnify.

                                   4          All of California Capital’s claims in this action (for reimbursement, breach of contract,

                                   5   breach of the covenant of good faith and fair dealing, and declaratory relief) depend on Republic

                                   6   owing a duty to defend or indemnify The Golf Club at Boulder Ridge in the Schrick lawsuit.

                                   7   Republic has shown there is no genuine dispute as to any material fact and that it is entitled to

                                   8   judgment as a matter of law. Accordingly, the Court GRANTS Republic’s motion for summary

                                   9   judgment. The Court need not reach Republic’s alternative argument that the claims for breach of

                                  10   contract and breach of the covenant of good faith and fair dealing fail for lack of damages.

                                  11

                                  12                                            CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons stated above and for good cause shown, the Court hereby GRANTS

                                  14   defendant’s motion for summary judgment.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 27, 2020

                                  18                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
